Citation Nr: 1828013	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-36 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right knee patellofemoral pain syndrome (right knee disability).

2.  Entitlement to nonservice-connected pension (NSCP).


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1988 to May 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2013 and April 2015 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  In March 2018, a videoconference hearing was held before the undersigned; while a transcript of that hearing is not yet of record, the Board finds that this matter nonetheless requires remand on separate grounds and, therefore, its absence does not prejudice the Veteran's claim in any way at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows the Veteran was last examined in conjunction with his right knee claim in July 2014, almost 4 years ago.  Given the nature of the claim, capturing an accurate picture of the current severity of the disability on appeal is crucial.  As such, a contemporaneous examination is needed.

Moreover, it appears that the Veteran was issued a September 2015 statement of the case (SOC) after VA received a May 2015 notice of disagreement (NOD) appealing an April 2015 denial of NSCP.  However, subsequent records show that SOC was never delivered and, while it was resent to a new address without being returned immediately as undeliverable, subsequent correspondences sent to that same address were returned.  Therefore, it is unclear as to whether the Veteran ever received that SOC.  Consequently, a new copy should be resent to the Veteran's correct and current address and he should be given an opportunity to perfect that appeal.  Manlincon v. West, 12 Vet. App. 238, 239-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his right knee disability.

Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his right knee disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms (frequency and severity), and associated functional impairment in sufficient detail to allow for application of the pertinent rating criteria.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite, undamaged joint.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).


2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

3. Resend the September 2015 SOC addressing the Veteran's appeal seeking NSCP to the Veteran's current address and inform him and his representative of the proper means and time period for perfecting said appeal.  If, after being afforded an opportunity to do so, the Veteran does perfect the appeal, it should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2017).




